Exhibit 10.18

 

LOGO [g275632ex10_18pg001.jpg]    CONTRACT AMENDMENT    ARIZONA DEPARTMENT      
OF HEALTH SERVICES       1740 W. Adams, Room 303       Phoenix, Arizona 85007   
Contract No: ADHS15-085892    Amendment No. 2    (602) 542-1040         

Procurement Specialist

Ana Shoshtarikj

PROGRAM: Behavioral Health Services Administration – Health Choice Integrated
Care-HCIC

Effective October 1, 2015, it is mutually agreed that the Contract referenced is
amended as follows:

 

1. Pursuant to Uniform Terms and Conditions, Paragraph 5. Contract Changes, 1.
Amendments and Special Terms and Conditions, Paragraph 16. Contract Changes,
Exhibit 11 Capitation Rates are hereby replaced with the CAPITATION RATES of
this amendment.

All other provisions shall remain in their entirety.

 

Contractor hereby acknowledges receipt and acceptance of above amendment and
that a signed copy must be filed with the Procurement Office before the
effective date.     The above referenced Contract Amendment is hereby executed
this          day of             , 2015     at Phoenix, Arizona

    

    Signature   Date                     Authorized Signatory’s Name and Title:
    Procurement Officer:

Mary Jo Gregory

    Contractor’s Name:     HEALTH CHOICE INTEGRATED CARE    

 

1



--------------------------------------------------------------------------------

LOGO [g275632ex10_18pg001.jpg]    CONTRACT AMENDMENT    ARIZONA DEPARTMENT      
OF HEALTH SERVICES       1740 W. Adams, Room 303       Phoenix, Arizona 85007   
Contract No: ADHS15-085892    Amendment No. 2    (602) 542-1040         

Procurement Specialist

Ana Shoshtarikj

 

EXHIBIT – 11

CAPITATION RATES

CONTRACT NO: AHDS15-085892

 

Health Choice Integrated Care    Capitation Rate for GSA 7    Effective Dates
October 1, 2015 to September 30, 2016   

Title XIX and Title XXI eligible children, under the age of 18 (represents the
cost of providing covered behavioral health services to children), not enrolled
in CMDP:

   $ 39.14 pm/pm   

Title XIX eligible children, under the age of 18 (represents the cost of
providing covered behavioral health services to children), enrolled in CMDP:

   $ 1,273.31 pm/pm   

Title XIX and Title XXI eligible adults, age 18 and older (represents the cost
of providing covered behavioral health services to adult members without serious
mental illness):

   $ 39.42 pm/pm   

Title XIX eligible adults, age 18 and older (represents the cost of providing
covered behavioral health services to adult members with serious mental illness,
who are not receiving physical health services under this contract):

   $ 2.92 pm/pm   

Title XIX eligible adults, age 18 and older (represents the cost of providing
covered behavioral health services to adult members with serious mental illness,
who are receiving physical health services under this contract):

   $ 1,467.89 pm/pm   

DES DD ALTCS eligible children representing the cost of providing covered
behavioral health services to DES DD ALTCS children.

   $ 334.85 pm/pm   

DES DD ALTCS eligible adults representing the cost of providing covered
behavioral health services to DES DD ALTCS adults.

   $ 147.57 pm/pm   

 

2